Title: To John Adams from William Barry Grove, 24 April 1798
From: Grove, William Barry,Williams, Robert
To: Adams, John



Sir,
Philaa. April 24th. 1798

It is understood the Marshall of North Carolina has or intends to resign shortly; in that event, We beg leave to name and Recommend James Taylor esqr. of Rockinham County as a fit Person, in our Opinion to fill that office.
Mr. Taylor is a Man of handsome Education and general information, and from the Several appointments of Honour and Trust which he has held and discharged in the state with Reputation, added to his known Firmness, activity and integrity in Public Business, leaves no doubt Room to doubt of a faithful discharge of the Duties of the Office In case he be appointed.
We have the Honour to be, / with Consideration of Respect & regard, / Sir, / your Humbl Servt.


W B GroveRobert Williams